In the Supreme Court of Georgia



                               Decided: March 1, 2021


              S20A1539. PEARSON v. THE STATE.

     NAHMIAS, Presiding Justice.

     At his trial in September 2011, the jury found Appellant

Gregory Pearson guilty of five counts of armed robbery, two counts

of burglary, one count of aggravated assault, and six counts of

possession of a firearm during the commission of a felony in

connection with robberies in two motel rooms in Valdosta. In this

appeal, he claims that his trial counsel provided ineffective

assistance by failing to object to evidence of three witnesses’

identification of Appellant at a roadside “showup.” He also raises a

claim of trial court error and a claim of ineffective assistance of

counsel related to a surveillance video, because the video was

authenticated by his accomplice, LaQuita Frazier, and Frazier

identified him on the video. Finally, Appellant claims that the lack
of a transcript of voir dire, opening statements, and closing

arguments violates his constitutional right to due process. All of

these claims are meritless, so we affirm.

     1. The evidence presented at Appellant’s trial showed the

following. On the evening of May 9, 2010, Harold Damron, John

Sparks, Aimee Ellis, Shonda Mathis, and Mathis’s two children were

staying in a room at the Rodeway Inn in Valdosta. Around 9:15 p.m.,

a man knocked on the door. When Damron answered the door, the

man asked him for a cigarette. Damron gave him a Marlboro Light

cigarette and turned back toward the room. The man then pointed a

black handgun at Damron’s back and shoved Damron inside the

room. The man waved his gun around, pointing it at everyone. He

announced that he was robbing them and ordered them to give him

all their money. He took some money from Damron, $3 from Sparks,

and a $100 bill from Ellis’s purse. He also took keys for three

vehicles, which he then used to search the victims’ vehicles in the

parking lot as Damron and Ellis watched him from the motel

window. After he was finished with the vehicles, he tried to get back

                                 2
in the motel room, but when the victims refused to open the door, he

left. They then called 911. When the police arrived, Ellis told them

that the robber was a black man wearing a “white tank [top], hat,

and white shorts and white shoes.”

     Around 9:40 p.m., Kevin McCafferty, Shannon Sheffield, and

Ian Morrison, who had been out working together, returned to their

rooms at the Quality Inn, which was next to the Rodeway Inn.

McCafferty and Sheffield were sharing a room, and Morrison had a

room next door. A man followed McCafferty and Sheffield into their

room. He hit Sheffield in the head with a pistol, knocking Sheffield

to the ground. The man then pointed his gun at them. Sheffield gave

the man $15, and McCafferty, who “kept [his] eyes” on the man’s

gun and face, gave him $10. The man left. McCafferty saw a Texas

license plate on the man’s car.

     Around this time, a man knocked on Morrison’s door. Morrison

pulled back the curtain of his window so he could see the man, who

was wearing a white sleeveless shirt, a white hat, white shorts, and



                                  3
white socks. 1 Morrison did not let him in. Morrison saw a small, teal-

colored car with a Texas license plate backed into a space in the

parking lot and a woman in a black outfit sitting in the driver’s seat.2

After the woman said, “Come on, let’s go,” the man in white clothes

got into the car and they drove away. McCafferty and Sheffield went

to Morrison’s room to tell him about the robbery, and they called the

police, providing a description of the car and license plate.

      Soon after, based on that description, police officers in nearby

Florida pulled over the green Chevy Cavalier with a Texas license

plate that LaQuita Frazier was driving with Appellant in the

passenger seat. Frazier was wearing a black dress, and Appellant

was wearing a white tank top, a white hat, white calf-length pants,

and white shoes. Inside the car, there was a pack of Newport

cigarettes, which Frazier later testified was the brand Appellant


      1 Morrison gave this description of the man’s complete outfit in his trial
testimony. In his statement to the police immediately after the incident,
Morrison mentioned only that the man was black and was wearing a white
tank top and white hat. McCafferty and Sheffield described the robber to the
police only as a “black man,” with no other specific details.
      2 Morrison testified that he had first noticed this car when he, Sheffield,

and McCafferty drove into the parking lot because he travels frequently and
he pays attention to his surroundings.
                                       4
smoked; a single Marlboro cigarette; and a total of $152, including a

$100 bill, which Ellis later testified was the one that had been taken

from her based on the way it was folded.

      Valdosta police officers who had responded to the 911 calls

from the motels told the robbery victims and Morrison that other

officers had pulled someone over based on the description of the

perpetrator’s vehicle, and asked if anyone could identify the robber.

Ellis, McCafferty, and Morrison then went with the officers to the

traffic stop.3 When Ellis, McCafferty, and Morrison arrived at the

roadside where Appellant and Frazier’s car was pulled over, they

were allowed to walk close to the vehicle in which Appellant was

sitting to see if they could identify him. 4 Ellis and McCafferty

identified Appellant as the man who had robbed them, and Morrison

identified Appellant as the man who knocked on his door. Morrison


      3  Ellis testified that she volunteered to identify Appellant because she
was certain that she could identify him, explaining, “I will never forget that
face.”
       4 Neither Ellis nor Morrison testified about whether Appellant was in a

police car, and McCafferty first testified that Appellant was in a police car but
then testified that he could not remember. One of the officers who participated
in Appellant’s arrest testified that Appellant was put in the back of another
officer’s car.
                                       5
was also shown Frazier and identified her as the woman who had

been sitting in the car in the Quality Inn parking lot, and Morrison

identified the car that the police had pulled over as the car that he

had seen at the motel.

     At trial, Ellis and McCafferty, as well as the other three victims

who testified (Damron, Sparks, and Sheffield), identified Appellant

in court as the man who robbed them, and Morrison identified

Appellant in court as the man who knocked on his door. Ellis

testified that she was certain that the man she identified at the

roadside showup was the robber, and all of the witnesses testified

that they had no doubt or question that Appellant was the man that

they saw at the motel. Damron and Morrison also specifically

testified that their identifications were based on what they

remembered from the night of the robberies, with Morrison adding,

“You just don’t forget stuff like that.” Ellis and Damron testified that

the lights were on in their motel room, so they were able to see

Appellant well, and Ellis added that the parking lot was well-lit.

     Frazier, who had pled guilty to two counts of robbery and

                                   6
agreed to testify against Appellant, told the jury the following. She

and Appellant were driving on May 9, 2010, when Appellant said

that he wanted to rob a woman Frazier knew. Appellant had a black

handgun with him. When Frazier told Appellant that she did not

know where his intended target lived, they went to a motel.

Appellant got out of the car and returned after a short time. When

he got back in the car, he pulled his gun out from under his clothes

and put it on his lap. He told Frazier to drive a bit further. He saw

someone unpacking a car and told Frazier to back up before the

person got away. Appellant then got out of the car, and Frazier saw

him hit the person with his gun. She yelled at Appellant to “come

on.” As Appellant got into the car, Frazier saw a man looking out the

window from another room. They then drove toward Jacksonville,

Florida. When the police started to follow them, Appellant threw his

gun out the car window.

     The gun was never recovered. Appellant did not testify at trial.

The jury found Appellant guilty as charged, and the trial court

sentenced him to serve life in prison plus five years and – after a

                                 7
long delay – denied his motion for new trial. This appeal followed.

     2. As discussed above, Ellis, McCafferty, and Morrison

identified Appellant at the roadside showup on the night of the

crimes. Appellant’s trial counsel filed a pretrial motion to suppress

testimony about the showup identifications, arguing that the

procedure was “unduly suggestive,” “inherently unreliable,” and

“likely [to] cause misidentification.” The record does not include an

order ruling on the motion, however, and trial counsel did not

mention the pretrial motion or otherwise object when the evidence

of the showup identifications was admitted during the trial.

     Appellant argues that his trial counsel’s failure to secure a

ruling on the suppression motion constituted ineffective assistance.

To succeed on this claim, Appellant must show both that his trial

counsel’s performance was professionally deficient, meaning that

counsel performed in an “objectively unreasonable way considering

all the circumstances and in light of prevailing professional norms,”

and that Appellant suffered prejudice as a result, meaning that

counsel’s error “likely affected the outcome of the trial.” Mosley v.

                                 8
State, 307 Ga. 711, 720 (838 SE2d 289) (2020) (citations and

punctuation omitted). See also Strickland v. Washington, 466 U.S.

668, 687 (104 SCt 2052, 80 LE2d 674) (1984). We need not address

both parts of this test if Appellant fails to prove one. See Mosley, 307

Ga. at 720.

     Appellant correctly points out that this Court has said that “a

one-on-one showup is inherently suggestive.” Butler v. State, 290 Ga.

412, 414 (721 SE2d 876) (2012) (citation and punctuation omitted).

Nevertheless, evidence of an identification made during such a

showup is inadmissible only if the showup procedure was

impermissibly suggestive and there was a substantial likelihood of

irreparable misidentification. See id. at 415. See also Scruggs v.

State, 309 Ga. App. 569, 576 (711 SE2d 86) (2011) (holding that a

showup procedure was not impermissibly suggestive).

     We need not decide whether the showup procedure in this case

was impermissibly suggestive, because even assuming that it was,

Appellant has failed to show that there was a substantial likelihood

of irreparable misidentification. See Butler, 290 Ga. at 415

                                   9
(explaining that if there was no substantial likelihood of irreparable

misidentification, the reviewing court may pretermit the question of

impermissible suggestiveness). Factors to be considered in

evaluating     the    likelihood     of     misidentification    include     the

opportunity of the witness to view the criminal at the time of the

crime, the witness’s degree of attention, the accuracy of the witness’s

prior description, the level of certainty demonstrated by the witness

at the identification, and the length of time between the crime and

the showup. See, e.g., White v. State, 350 Ga. App. 218, 222-223 (828

SE2d 445) (2019); Freeman v. State, 306 Ga. App. 783, 785 (703

SE2d 368) (2010). See also Neil v. Biggers, 409 U.S. 188, 199-200 (93

SCt 375, 34 LE2d 401) (1972).5


      5 In this Court’s 4-3 decision in Brodes v. State, 279 Ga. 435 (614 SE2d
766) (2005), the majority opinion, in considering the pattern jury instructions
for criminal cases in Georgia courts, cited a “scientifically-documented lack of
correlation between a witness’s certainty in his or her identification of someone
as the perpetrator of a crime and the accuracy of that identification” in holding
that trial courts should “refrain from informing jurors they may consider a
witness’s level of certainty when instructing them on the factors that may be
considered in deciding the reliability of that identification.” Id. at 442.
However, as indicated by the cases cited in the text above, Georgia courts have
continued, as we are obliged to do on matters of federal constitutional law, to
follow the holding of the United States Supreme Court in Neil that courts

                                       10
     In this case, the evidence indicates that the likelihood of

irreparable misidentification was low. Ellis, McCafferty, and

Morrison each had a good opportunity to view the perpetrator at

their motel rooms and paid attention to him at that time. Ellis

testified that the lights were on in her room and the parking lot was

well-lit, so she was able to see Appellant well. McCafferty was held

at gunpoint by Appellant and testified that he focused on Appellant’s

face. And Morrison testified that he moved his curtain to look out

the window when Appellant was at his door and generally paid close

attention to his surroundings. All three witnesses indicated that

they had no doubt that Appellant was the perpetrator, and although

McCafferty and Morrison did not testify about their level of certainty

at the time of the showup, Ellis testified that she had been certain

that she correctly identified the robber. And the showup happened

shortly after the crimes.

     Although      the   pre-showup       descriptions   given    by    Ellis,


reviewing the admissibility of evidence of a showup identification as a matter
of constitutional due process should consider “the level of certainty
demonstrated by the witness at the confrontation.” 409 U.S. at 199.
                                     11
McCafferty, and Morrison were not detailed, with all three

witnesses giving the perpetrator’s race and gender and Ellis and

Morrison mentioning some of his white clothing, nothing in those

descriptions was inaccurate, and in any event the lack of detail alone

does not require a finding of a substantial likelihood of

misidentification. The totality of the circumstances does not show

that the trial court would have found a substantial likelihood of

misidentification. See, e.g., Butler, 290 Ga. at 415 (holding that

there   was    not   a   substantial    likelihood    of   irreparable

misidentification when the victim “had [the] opportunity to view his

attacker’s face and focused his attention thereon,” his description of

the attacker was “‘fairly accurate,’” and there was less than an hour

between the crime and the identification (citation omitted));

Freeman, 306 Ga. App. at 785 (holding that there was not a

substantial    likelihood     of    irreparable      misidentification,

notwithstanding the victim’s initial description of the robber’s t-

shirt color, when “the victim observed [the appellant] from ‘two or

three feet away’ for several minutes while he was being robbed”; “the

                                   12
area of the parking lot where the robbery occurred was well lit”; the

showup happened less than 30 minutes after the incident; and the

victim “expressed a high degree of certainty that [the appellant] was

the man who robbed him”). “‘[H]aving failed to show that an

objection to the identifications would have been successful,

[Appellant] has failed to establish deficient performance by his trial

counsel’” for not securing a ruling on counsel’s motion to suppress,

so Appellant’s claim falters on the first prong of the ineffective-

assistance test. Mosley, 307 Ga. at 721 (citation omitted).

     3. Appellant makes two arguments related to a surveillance

video that was recorded on the evening of the robberies. When

Frazier testified, the State introduced the video, which was recorded

at a Best Western motel where Appellant and Frazier briefly

stopped before the robberies to visit Appellant’s aunt. Frazier

testified that the video reflected what happened there “exactly as

[she] remember[ed] it,” with no “alterations or deletions.” Appellant

objected to the admission of the video recording on the ground that

Frazier was not a proper person to authenticate it. He argued that

                                 13
the State needed to present the operator of the machine that

recorded the video or a similar person. The trial court overruled

Appellant’s objection, concluding that Frazier’s testimony that the

video was a fair and accurate representation of what happened was

sufficient.

     The video was then played for the jury. It shows a man wearing

a yellow shirt and white pants and a woman in a black dress get out

of a greenish-blue car, go inside a building, and return a short time

later, with the woman getting in the driver’s side and the man

getting in the passenger’s side of the car. The video does not clearly

show their faces, but Frazier testified that she was the woman and

Appellant was the man.

     (a) Appellant first renews his argument from trial that Frazier

was not a proper person to authenticate the video. However, “[u]nder

Georgia law, generally, a videotape is admissible where the operator

of the machine which produced it, or one who personally witnessed

the events recorded, testifies that the videotape accurately

portrayed what the witness saw take place at the time the events

                                 14
occurred.” Moore v. State, 305 Ga. 251, 255 (824 SE2d 377) (2019)

(emphasis added; citation and punctuation omitted). 6 Frazier

testified that she personally witnessed the events recorded and that

the video accurately portrayed them. Thus, the trial court did not

abuse its discretion in concluding that she properly authenticated

the video. See id. at 256.

     (b) Appellant also argues that his trial counsel should have

objected to Frazier’s identification of him as the man seen on the

video because the jury should have been able to decide this question

for itself. See Dawson v. State, 283 Ga. 315, 320 (658 SE2d 755)

(2008) (“[I]t is improper to allow a witness to testify as to the identity

of a person in a video or photograph when such opinion evidence

tends only to establish a fact which average jurors could decide

thinking for themselves and drawing their own conclusions.”

(citation and punctuation omitted)). The video in this case, however,

does not clearly show the man’s face, so it would have been difficult


     6 This standard was developed under Georgia’s former Evidence Code,
which applied at the time of Appellant’s trial in 2011, and it was carried
forward into the current Evidence Code. See Moore, 305 Ga. at 255 n.4.
                                   15
for the jurors to identify the man. See id. at 321. By contrast,

Frazier, who was very familiar with Appellant, was a witness to the

events in the video, so her testimony was not based merely on her

opinion of who she saw on the video, but also on her recollection of

what she experienced in the parking lot. Thus, her identification of

Appellant was admissible, see id. at 319-320, and Appellant’s trial

counsel did not perform deficiently by failing to object to it, see

Mosley, 307 Ga. at 721.

     4. Finally, Appellant argues that the lack of a transcript of his

trial’s juror voir dire, opening statements, and closing arguments

violates his due process rights under the United States and Georgia

Constitutions because – he asserts – he cannot supplement the

transcript to support his claims of ineffective assistance of trial

counsel. Under OCGA § 17-8-5 (a), “[t]he arguments of counsel at

trial are not required to be transcribed,” and “[v]oir dire is not

required to be transcribed unless the prosecution is seeking the

death penalty.” Dunlap v. State, 291 Ga. 51, 53 (727 SE2d 468)

(2012). See also State v. Graham, 246 Ga. 341, 341-342 (271 SE2d

                                 16
627) (1980) (holding that a materially identical predecessor of OCGA

§ 17-8-5 (a) did not require voir dire to be transcribed in non-death

penalty cases).7

     If a defendant wants those parts of the trial transcribed, he

may make a specific request. See, e.g., Allen v. State, ___ Ga. ___,

___ (851 SE2d 541, 550) (2020) (“[I]f a defendant wants a more

complete record of voir dire, he must make a specific request to that

effect.”). If, as in this case, the defendant does not make such a

request and there is no transcript of voir dire, opening statements,

or closing arguments, but the defendant believes that a transcript of

those parts of the trial is necessary for his appeal, he may utilize the

statutory process for supplementing a trial transcript found in

OCGA § 5-6-41 (f) and (g). See Bryant v. State, 309 Ga. App. 649, 650

n.2 (710 SE2d 854) (2011) (noting that voir dire was not transcribed,

but the record was supplemented pursuant to OCGA § 5-6-41 (f) to


     7 OCGA § 17-8-5 (a) says in pertinent part: “On the trial of all felonies
the presiding judge shall have the testimony taken down and, when directed
by the judge, the court reporter shall exactly and truly record or take
stenographic notes of the testimony and proceedings in the case, except the
argument of counsel.”
                                     17
include information about dismissed jurors). See also Stiles v. State,

264 Ga. 446, 448 (448 SE2d 172) (1994) (holding that the appellant

failed to demonstrate that a juror did not honestly answer a question

during voir dire because “voir dire was not reported and appellant

did not complete the record pursuant to OCGA § 5-6-41”).

     Appellant argues that the lack of a transcript of voir dire,

opening statements, and closing arguments in this case violates his

due process rights because he cannot pursue supplementation under

OCGA § 5-6-41. This argument is premised on his assertion that

because he seeks to raise claims of ineffective assistance of trial

counsel, his trial counsel cannot participate in the creation of a

supplemental transcript. However, this Court has rejected that

premise:

     [The] contention that trial counsel could not be expected
     to assist appellate counsel because “trial counsel cannot
     be made to assert his own ineffectiveness” is without
     merit. Trial counsel would have been aiding in the
     reconstruction of the transcript, not using the transcript
     to demonstrate any error. . . . Moreover, in many of this
     Court’s prior decisions on a reconstructed record, a
     defendant’s trial counsel testified as part of the efforts at
     reconstruction, whether by affidavit or at a hearing held

                                  18
     for that purpose.

Bamberg v. State, 308 Ga. 340, 350 n.9 (839 SE2d 640) (2020). Thus,

Appellant’s constitutional claim is meritless.

     Judgment affirmed. All the Justices concur.




                                 19